DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s argument that Dodson fails to disclose the acute angle is not persuasive since this is shown by the dotted lines as discussed in the advisory action and below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10-16, 22, 26, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 2785757 A) in light of Dodson.
With respect to claim 1, Middleton discloses a plunger lift apparatus (col. 2 ll. 4-9), comprising: a plunger (tool shown in fig. 2) having a plunger body (combination of 10, 11, 12) with an outer surface 
Nevertheless, Dodson discloses providing diamond or v-shaped shaped ridges to both scrape and cut paraffin from the wellbore wall and direct it away from the tool (pg. 1 col. 2 ll. 20-47), wherein the leading and trailing edges are straight (shown in fig. 1) and wherein the ridges have grooves (21) therebetween and form an acute angle with the groove bottom surface (as shown by the dashed lines in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the scrapers of Middleton the diamond/V-shaped ridges of Dodson so that they could act as both cutters and scrapers and so that the material could move freely around the ridges (and therefore away from the tool) as taught by Dodson (pg. 1 col. 2 ll. 20-47) and so that the scrapers are simple and rugged as taught by Dodson (col. 1 pg. 2 ll. 20-25).
With respect to claim 2, Middleton discloses wherein the ridge includes a leading edge that faces a forward direction or a rearward direction of the plunger with respect to a longitudinal axis of the plunger (shown in figs. 1, 2 and also taught by Dodson).
With respect to claim 3, Dodson discloses wherein the at least one ridge has a V or diamond shape (shown in figs. 1, 2).
With respect to claim 7, Middleton discloses wherein the ridge has an outer surface with a height that is substantially the same or greater than a height of the outer surface of the plunger (shown 
The limitations of claims 10-12 and 16 are substantially similar to those of claims 1-3 and 7, rejected supra.
With respect to claims 22 and 28, the ridges form an acute angle with the bottom surfaces of the groove as discussed supra.
With respect to claims 26 and 32, Middleton discloses a first and second scraping feature on opposite sides of the sealing feature (figs. 1, 2, Middleton).
Claims 1-3, 7, 10-12, 16, 22-24, 26-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton (US 2785757 A) in light of Mabry (US 6808019 B1)
With respect to claim 1, Middleton discloses a plunger lift apparatus (col. 2 ll. 4-9), comprising: a plunger (tool shown in fig. 2) having a plunger body (combination of 10, 11, 12) with an outer surface (outer surface shown in fig. 2); and a plurality of scraping feature (14 and 35) on the outer surface alternating with one or more sealing features (28, 29, 30) each having a plurality of seals (30) alternating with a plurality of recesses (recesses between members 30, generally indicated by numeral 29), wherein the scraping feature is integral with the body (shown in figs. 1, 2) and includes a plurality of ridges (various edges on 14, 34) that are configured to scrape material from an inner surface of a tubular body (col. 3 ll. 35-41), the ridges having leading and trailing edges that are straight (shown in fig. 2). However, Middleton fails to disclose the specifics regarding the angles.
Nevertheless, Mabry discloses providing ridges to both scrape and cut paraffin from the wellbore wall, wherein the leading and trailing edges are straight (shown in fig. 23) or concave (fig. 29) and wherein the ridges have grooves (shown in figs. 24, 30) therebetween and wherein the edges form an acute (shown in fig. 24) or obtuse (shown in figs. 29, 30) angle with the groove bottom surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have replaced the scrapers of Middleton with the ridges of Mabry in order to streamline reciprocating movement in a fluid as taught by Mabry (col. 8 ll. 40-46) which also would be beneficial to the plunger of Middleton and since this is the simple substitution of one prior art scraping device for another with predictable results and a reasonable expectation for success.
With respect to claim 2, Middleton discloses wherein the ridge includes a leading edge that faces a forward direction or a rearward direction of the plunger with respect to a longitudinal axis of the plunger (shown in figs. 1, 2 and also taught by Mabry).
With respect to claim 3, Mabry discloses wherein the at least one ridge has a V or diamond shape (shown in fig. 23).
With respect to claim 7, Middleton discloses wherein the ridge has an outer surface with a height that is substantially the same or greater than a height of the outer surface of the plunger (shown in fig. 1 where the scrapers contact the tubing T which means they have a height at least as great as the outer surface of the fins).
The limitations of claims 10-12 and 16 are substantially similar to those of claims 1-3 and 7, rejected supra.

With respect to claim 21 and 27, Mabry discloses wherein the leading and trailing edges of the ridges are concave in shape (shown in fig. 29).
With respect to claims 22 and 28, Mabry discloses wherein at least a portion of the leading and trailing edges of the ridges form an acute angle with respect to the bottom surfaces of adjacent grooves (shown in fig. 24, 4 and 46).
With respect to claims 23 and 29 Mabry discloses wherein top surfaces of the ridges are located at different radial heights with respect to a longitudinal centerline of the body such that the radial 
With respect to claims 24 and 30 Mabry discloses wherein a first portion of the leading and trailing edges of the ridges are straight (a first portion being a single linear side of the planar portion 64 or 66 in figs. 28-30) and wherein a second portion of the leading and trailing edges of the ridges are concave (the second portion being the entire concave v-shaped edge of the other of the planar portions 64, 66).
With respect to claims 26 and 32, Middleton discloses a first and second scraping feature on opposite sides of the sealing feature (figs. 1, 2, Middleton).
Claims 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton in light of Mabry as applied to claims 1 and 10 above, and further in view of Mabry (US 9200489 B1), hereinafter ‘489.
With respect to claims 25 and 31, Middleton fails to disclose the obtuse and acute angles claimed. Nevertheless, ‘489 discloses wherein a first portion (65, 69) of the leading and trailing edges of the ridges form an acute angle (61) with respect to the bottom surfaces of adjacent grooves and wherein a second portion (79) of the leading and trailing edges of the ridges form an obtuse angle (the remainder of the 180 degrees that is not angle 63) with respect to the bottom surfaces of adjacent grooves (shown in fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the acute and obtuse angles of ‘489 in Middleton in light of Mabry in order to further streamline the device without decreasing contact (and therefore scraping capability) with the surface as taught by ‘489 (col. 4 ll. 45-55).
Conclusion
US 2509922 A shows cutters 15 forming an acute angle and US 2094897 A shows this as well (fig. 2).
US 2295058 A discloses scrapers having different lengths depending on axial position in order to evenly distribute stress on scrapers (pg. 1 col. 2 l. 53 – pg. 2 col. 1 l. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/20/2021